Citation Nr: 0630418	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary heart disease, 
status post coronary artery bypass graft with hyperlipidemia, 
to include as secondary to service-connected heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2002, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Los Angeles 
RO.  A transcript of the hearing is of record.

When this case was most recently before the Board in February 
2006, it was decided in part and remanded in part.  


FINDING OF FACT

Neither coronary artery disease nor hyperlipidemia was 
present in service or until years thereafter, and neither 
disorder is etiologically related to service or service-
connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for coronary heart disease, 
status post coronary artery bypass graft with hyperlipidemia 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in May 2004, subsequent to its 
initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that appropriate VA medical 
opinions have been obtained.  In addition, the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  The Board notes that the 
veteran has alleged that his service medical records are not 
complete due to a fire at the National Personnel Records 
Center, and that his records have been confused with those of 
his son; however, it appears that his records are complete as 
they include both his entrance and separation examination 
reports and cover his entire service period.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in May 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
arteriosclerosis (coronary artery disease) to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Secondary service connection may not be granted without 
medical evidence of a current disability and medical evidence 
of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 
512-514 (1998).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The vetera contends that his coronary heart disease with 
hyperlipidemia was caused by his active duty service, or that 
it is a result of his service-connected rheumatic heart 
disease.  Service medical records show that the veteran was 
seen on one occasion for complaints of chest pain, but they 
do not show that he was found to have a chronic cardiac 
disorder.  Although the veteran stated in an August 2003 
letter that he was diagnosed with heart disease at the time 
of his separation from active duty, the report of his 
examination for discharge in October 1954 shows that his 
heart was found to be normal on clinical examination.  

Although the post-service medical evidence of record shows 
that the veteran currently has coronary artery disease and 
hyperlipidemia, there is no post-service medical evidence of 
either disorder until many years after the veteran's 
discharge from service or of a nexus between either disorder 
and his miliary service or service-connected rheumatic heart 
disease.  Moreover, a VA physician who reviewed the veteran's 
complete claims folder has opined that the veteran's coronary 
heart disease and hyperlipidemia have no connection to his 
military service or his rheumatic heart disease.  The VA 
doctor concluded that the veteran's coronary heart disease is 
instead due to several factors having nothing to do with 
military service such as the veteran's age and diagnosed 
hypertension.  

In essence, the evidence of a nexus between the veteran's 
current coronary heart disease with hyperlipidemia and his 
military service or his service-connected rheumatic heart 
disease is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for coronary heart disease, 
status post coronary artery bypass graft with hyperlipidemia, 
to include as secondary to service-connected heart disease, 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


